Citation Nr: 1501695	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-21 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans' Affairs (VA) Health Administration Center (HAC) in Denver, Colorado 


THE ISSUE

Entitlement to eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the Appellant.

 (The issue of entitlement to recognition of the Appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is the subject of a separate decision by the Board.)


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to November 1963 and from November 1965 to March 1973.  He died in March 2013.  The Appellant is claiming to be the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans' Affairs (VA) Health Administration Center (HAC) in Denver, Colorado.  In that decision, the HAC denied entitlement to eligibility for CHAMPVA benefits for the Appellant.

The Appellant's claim was remanded by the Board in March 2014.  The claim has been returned to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this matter.

The Board notes that documentation in the claims file indicates that the Appeals Management Center declined jurisdiction of the prior remands.  It's also clear from the virtual claims file that only a portion of the development, as ordered by the March 2014 remand, was completed.   Additionally, the Board notes that there is no readjudication of the Appellant's claims by the RO apparent from the virtual claims file.

The Veteran and the Appellant were divorced in March 2003, as evidenced by a Family Court Judgment dated in March 2003 which was issued by the Family Court of St. Louis County, Missouri.  The Veteran died in March 2013.  However, the Appellant claims that the March 2003 divorce was improperly and fraudulently obtained by the Veteran and she has reported that she initiated judicial proceedings to set aside the divorce judgment on the basis of fraud.  The prior remand requested the association of this documentation with the claims file.  The Appellant, responding to the prior remand rather than a request from the RO, submitted a brief to the Family Court requesting the prior divorce be set aside.  However, she did not submit the actual Judgment, or outcome, to these proceedings.  Thus, a remand is necessary to attempt to request any and all documentation pertaining to the Appellant's judicial challenge to the March 2003 divorce decree.

Additionally, there is no indication of whether a temporary file was ever obtained from the relevant AOJ was associated with the virtual claims file.  This must be determined on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all documents contained in any temporary file that were not forwarded to the Board already.
 
2.  The AOJ shall request that the Appellant provide documentation pertaining to her judicial challenge to the March 2003 divorce decree issued by the Family Court of St. Louis County, Missouri; and if feasible, request such information from public records.

 If it is not feasible to request such information from public records, the reasons shall be documented.
All efforts to obtain such evidence must be documented in the claims file.
 
3.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Appellant is given opportunity to respond, the case shall be returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



